Case 6:20-cv-01627-PGB-DCI Document 1 Filed 09/03/20 Page 1 of 7 PagelD 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case PRU

UNITED STATES DISTRICT COURT

for the 2020 SEP -3 PH 2:09
District of

Division

CaseNo. (.: Qo: C\- bX] - OVL- 05 2
(to be filled in by the Clerk's Office)
Hox Coton Hguoroon Dex
Plaintiff(s)
(Write the full name of each plaintiff who is i ling this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
==

Walt, Diewer) Wold

— Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) es [] No

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed, ;
Name flex Corenc Fiqerse-
Street Address 700 [ Ah Cad (Gn Or
City and County QQ rlancdLe- , Orary2—
State and Zip Code F@edaAa.) 2a
Telephone Number (321) 338-627

 

E-mail Address Wg Lene 84? 97M aiL bom

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Defendant No. |

Name Tih @Q fo Ce ol

Page | of 5
Case 6:20-cv-01627-PGB-DCl

Document 1 Filed 09/03/20 Page 2 of 7 PagelD 2

Gomera nope see OL Tonsportetyr

 

 

 

 

Job or Title (if known)

Street Address 0: Rax [0000
City and County a Vis

State and Zip Code Tmida. 322830
Telephone Number {i Y O DD ) FY -Y 335
E-mail Address (if own) AL Z 4.

Defendant No. 2

 

 

Lad WW Kor

 

 

 

 

 

Name

Job or Title (if known)

Street Address FP. 0-BoX 16 95%

City and County (Cake. Buenas Viste, OVA rR e_.
State and Zip Code Horrid, >AX€ZBO

Telephone Number C Ya? Dp CAY- YS 22>

E-mail Address (if own) — AL A

Defendant No. 3

 

Steve, WMuphor—

 

 

 

 

 

Name

Job or Title (if nown)

Street Address F200. LIX /O0000

City and County LOKC Poon Visto, O (7AG-L-
State and Zip Code FL Ol tho. 220d 30

Telephone Number (YO2, 2) 82Y- ASBC

E-mail Address (if known)

Defendant No. 4

 

Sandy Wllhams

 

 

 

 

 

 

Name

Job or Title (if known) Casttna (2epucre—

Street Address L35L5- CE, bovmmcWiste Br
City and County Q Howto) 0 (ange

State and Zip Cade Florida, P2832 L

Telephone Number < 10M 2) §3R8-/ 22H

E-mail Address (ifinown) ALLA-

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

ederal question ([] Diversity of citizenship

Page 2 of 4
Cass Sfewlornk NOn® DOTA A Bile Agowed erage 3 of 7 PagelD 3

N

Joh tae (if known) labor Relolienas NANaAGL A

Street Address | Dd 1S. E.. Buoma Ves Der CO | o3agy
City and County (3 a

State and Zip Code HOido 30

Telephone Number ) oD) SAAY - IA

E-mail Address (fimown) ~ T PAY

 

 

 

 

 

 

 

 

 

 

Defendant No. b
Name
Job or Title (f known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Defendant No.
Name ‘I GEA Reckor
Job or Title (if rown)
Street Address ID VOMPA, VI [
City and County Ge Bora N isto, OF Gar o
State and Zip Code ERO “
Telephone Number Cc 15) — SO30D
E-mail Address (if known) \ Py

 

 

 

 

 

 

 

 

Defendant No. g

Name tO), ADSseph_ _.
Job or Title (if known) & ‘ \ Yo } brs Dipeetan

 

 

 

 

 

 

 

    
 

 

 

 

 

Street Address EE: Puime Viste Be. CC 1009
City and County 2__IA0ema Vista, O(Crao

State and Zip Code RAL 32 ¥

Telephone Number Y 62) 12,4 ~-N3I

E-mail Address (fkown) Ay ff

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

oe oe for federal court jurisdiction? (check ail that apply)
Federal question ["] Diversity of citizenship

Page 2 of 4
Case 6:20-cv-01627-PGB-DCI Document1 Filed 09/03/20 Page 4 of 7 PagelD 4

Detendent | No.4 Rick Kotu La
Job or Title (if known) ( Best aelice VORDNEFEr—
Street Address 70) « OX | OOD
City and County (
State and Zip Code Di CL ye ZIFF BO’ e

Telephone Number CY, a 22 SAaY¢- Y 3395
E-mail Address (if known) Al [A

 

 

 

 

 

 

 

 

Defendant No. 40 ‘
Name Lb LK Ki GOS
Job or Title (known) CGUEST~ Serle VOR OGGE
Street Address 7 0. av | Oo COO
City and County ; OQ —_
State and Zip Code OLA SASSO
Telephone Number (4, 0? ) SB4— Y335
E-mail Address (if known) Ad LE

 

 

 

 

 

 

Defendant No. $ |
a Don fegitsere
Job or Title (if known) WOSE LIVE TOUTES
Street Address 2. OBX% (9000
City and County [glee. evens ViStA4 (HOCG<-
State and Zip Code IA, 2g & 30

Telephone Number LO? ) adr Y 332
E-mail Address (if known) (V_itt

 

/
Defendant No. 4 Q—

Job or Title (if known) £62324 10-880 Aes Se UCR NEE
Street Address P.0- BO% 10060

City and County lake. Buemn vista QUGS—

State and Zip Code HOnda 2920

Telephone Number (d/o QV) &ad— 43235

E-mail Address (finown) =’ A A

 

f

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties, Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenShip case, no defendant may be a citizen of the same State as any plaintiff.

   
 

What is asis for federal court jurisdiction? (check all that apply)
Federal question [_] Diversity of citizenship

Page 2 of 4
Case 6:20-cv-01627-PGB-DCI Document 1 Filed 09/03/20 Page 5 of 7 PagelID 5

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/o: Rok of the United States Constitution that

are at issue in this case. Tle. “ye iv Cie

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual Mv | hy

The plaintiff, (name) , iS a citizen of the

 

 

 

‘State of (name)

b. If the plaintiff is a corporation }
The plaintiff, (ame) / 4 , is incorporated
under the laws of the State of (name) N i Th ’

 

and has its principal place of business in the State Of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual M/ /

The defendant, (name) / , is a citizen of
the State of (name) AM HA . Oris acitizen of
(foreign nation)

 

 

b. If the defendant is a corporation N / A

The defendant, (name) , is incorporated under

 

 

 

 

 

 

the laws of the State of (name) : NV / a3 l , and has its
principal place of business in the State of (name) ‘ MJ / :
Or is incorporated under the laws of (reign nation) K/ ih ,
and has its principal place of business in (name) N /

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (expiain):

Page 3 of 5
Case 6:20-cv-01627-PGB-DCI Document1 Filed 09/03/20 Page 6 of 7 PagelD 6

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

LuronsFiul tiranedios, AoekrmnaiS ,
falsely veered —

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. Pu Lie, >t SO Oy OCO CO
the. DigkzendoS) Oe era a Kein ‘Qiorigron onl have. |
Monypileba or ehonuny Ta System Ond my (A reppickadion oni Tis Boy.
% 500)000.00 Plus cows Cost

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: gel lO , 2020

Page 4 of 4
_t

Case 6:20-cv-01627-PGB-DCI Document1 Filed 09/03/20 Page 7 of 7 PagelD 7

Signature of Plaintiff Vg. SL fun

Printed Name of Plaintiff exe & Fe GAO LBE—

 

B. For Attorneys

Date of signing: [Vv )) /P

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

War

 

Page 5 of 5
